DETAILED ACTION
This Office Action is in response to Applicant’s application 17/175,816 filed on February 15, 2021 and Preliminary Amendment filed on August 29, 2022 in which claims 1 and 3-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on February 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:   It appears that claim 3 does not end in a ‘period’.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities Claim 17 recites ‘17. (Currently Amended) The method of claim [[16]] 1…’ yet claim 1 is directed to a device not a method.  Examiner speculates that claim 17 was intended to depend upon claim 15 and will use that speculation for purposes of examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
Regarding claim 1, ‘an elongated semiconductor member’, ‘a protruding portion of a substrate’;
Regarding claim 2, ‘a dielectric layer extending from the substrate along a side wall of the protruding portion of the substrate to the dielectric inner spacer and the source/drain feature;
Regarding claim 5, ‘the elongated semiconductor member has a first thickness adjacent the source/drain feature and a second thickness position further away from the source/drain feature, the second thickness being different from the first thickness;
Regarding claim 8, ‘a first portion of a substrate’, ‘a second portion of the substrate’, ‘a first plurality of elongated semiconductor members’, ‘a second plurality of semiconductor members’, ‘a source/drain feature interfacing with at least on elongated semiconductor member’;
Regarding claim 15, ‘a first region’, ‘a second region’, ‘edge portions’, ‘one modified semiconductor layer in the first region’, ‘a dielectric material layer’;
Regarding claim 21, ‘the dielectric inner spacer extends from the elongated semiconductor member to another elongated semiconductor member’;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 1, ‘an elongated semiconductor member’, ‘a protruding portion of a substrate’;
Regarding claim 8, ‘a first portion of a substrate’, ‘a second portion of the substrate’, ‘a first plurality of elongated semiconductor members’, ‘a second plurality of semiconductor members’;
Regarding claim 15, ‘a first region’, ‘a second region’, ‘edge portions’, ‘one modified semiconductor layer’, ‘a dielectric material layer’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21 which recites ‘the second side’ at line 4.  There is no antecedent basis for ‘second side’.  Examiner is not in a position to speculate on Applicant’s intent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2019/0341316 (Reznicek).
Regarding claim 1 and referring to annotated Figure 9, Reznicek discloses a device comprising: 

    PNG
    media_image1.png
    671
    737
    media_image1.png
    Greyscale
an elongated semiconductor member, 14P [0043], disposed over a protruding portion, as annotated, of a substrate 10 [0021] as shown; 
a gate dielectric, 32 [0063], wrapping around the elongated semiconductor member, as shown; 
a gate electrode, 34 [0064], wrapping around the gate dielectric disposed on the elongated semiconductor member, as shown; 
a source/drain feature, 25 [0051], interfacing with the elongated semiconductor member, as shown; and 
a dielectric inner spacer, 24/20S [0051], disposed between the source/drain feature and a portion of the gate electrode, as shown, and between the source/drain feature and the substrate, as shown.  
Regarding claim 3 which depends upon claim 1, Reznicek discloses a dielectric layer, 30 [0057], extending from the substrate along a sidewall of the protruding portion of the substrate to the dielectric inner spacer and the source/drain feature, as shown.  
Regarding claim 4 which depends upon claim 1, Reznicek discloses the elongated semiconductor member includes a top surface, as annotated, facing away from the substrate, as shown, and a bottom surface, as annotated, facing the substrate, as shown, and wherein a first portion of the dielectric inner spacer, as annotated, physically contacts the top surface of the elongated semiconductor member, as shown, and a second portion of the dielectric inner spacer, as annotated, physically contacts the bottom surface of the elongated semiconductor member, as shown.
Regarding claim 8 and referring to annotated Figure 9 Reznicek discloses  device comprising: 

    PNG
    media_image2.png
    602
    729
    media_image2.png
    Greyscale
a first plurality of elongated semiconductor members, 14P [0043] as annotated, disposed over a first portion, as annotated, of a substrate, 10 [0021], as shown; 
a second plurality of elongated semiconductor members, 14P [0043], disposed over a second portion, as annotated, of the substrate, 10 [0021] as shown; 
a first gate dielectric layer, 32 [0063], wrapping around at least one elongated semiconductor member from the first plurality of elongated semiconductor members, as shown; 
a first gate electrode, 34 [0064], wrapping around the first gate dielectric disposed on the at least one elongated semiconductor member from the first plurality of elongated semiconductor members, as shown; 
a source/drain feature, 26 [0051], interfacing with the at least one elongated semiconductor member from the first plurality of elongated semiconductor members, as shown; and 
a dielectric inner spacer, 24/20S [0051], including a first portion, as annotated, extending from the at least one elongated semiconductor member from the first plurality of elongated semiconductor members to one of the elongated semiconductor member from the second plurality of elongated semiconductor members, as shown.  
Regarding claim 9 which depends upon claim 8, Reznicek discloses each elongated semiconductor member from the first plurality of elongated semiconductor members is spaced apart from each other, as shown, and wherein each elongated semiconductor member from the second plurality of elongated semiconductor members is spaced apart from each other, as shown. 
Regarding claim 10 which depends upon claim 8, Reznicek discloses the first plurality of elongated semiconductor members is formed of the same material, [0041, 53], and wherein the second plurality of elongated semiconductor members is formed of the same material [0053], see also Figure 1.  
Regarding claim 11 which depends upon claim 8, Reznicek discloses a second gate dielectric layer, as annotated, wrapping around at least one elongated semiconductor member from the second plurality of elongated semiconductor members, as shown; and a second gate electrode, as annotated, wrapping around the second gate dielectric disposed on the at least one elongated semiconductor member from the second plurality of elongated semiconductor members, as shown, and wherein a second portion of the dielectric inner spacer, as annotated, extends from the first gate electrode to the second gate electrode, as shown. 
Regarding claim 12 which depends upon claim 8, Reznicek discloses the first portion of the dielectric inner spacer, as annotated, further extends under the source/drain feature, as shown.  
Regarding claim 13 which depends upon claim 8, Reznicek discloses the source/drain feature further interfaces with at least one elongated semiconductor member from the second plurality of elongated semiconductor members.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reznicek.
Regarding claim 21 which depends upon claim 1, Reznicek suggests another elongated semiconductor member disposed over the protruding portion of the substrate, the elongated semiconductor member disposed on a first side of the source/drain feature and the another elongated semiconductor member disposed on a side of the source/drain feature, the second side of the source/drain feature being opposite the first side of the source drain feature, and wherein the dielectric inner spacer extends from the elongated semiconductor member to the another elongated semiconductor member, where Examiner notes that Reznicek teaches that dielectric inner spacer joins two stacks of nanowires at the upper surface of the substrate which appears to read on this subject matter. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reznicek in view of U.S. 2020/0075721 (Li).
Regarding claim 7 which depends upon claim 1, Reznicek teaches the dielectric inner spacer is formed of an silicon nitride at [0051].
Reznicek does not teach the dielectric inner spacer is formed of an oxide material.
Li is directed to nanowire devices using inner spacers.  At [0064], Li teaches that materials for inner spacers include inter alia silicon oxide and silicon nitride.  Li teaches inner spacers may be configures with silicon oxide as a substituted for silicon nitride. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the dielectric inner spacer is formed of an oxide material, because Li teaches that silicon oxide and silicon nitride are recognizes in the art at suitable inner spacer materials for recessed nanowire devices, see MPEP 2144, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 5-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5 which depends upon claim 1, wherein the elongated semiconductor member has a first thickness adjacent the source/drain feature and a second thickness positioned further away from the source/drain feature, the second thickness being different than the first thickness.
Claim 6 depends upon claim 5 and is allowable on that basis.
Regarding claim 14 which depends upon claim 8, further comprising a shallow trench isolation structure disposed on the substrate, the shallow trench isolation structure having a top surface facing away from the substrate, wherein the first and second portions of the substrate extend through the shallow trench isolation structure, wherein a top surface of the first portion of the substrate is positioned below the top surface of the shallow trench isolation structure, the top surface of the first portion of the substrate facing towards the first plurality of elongated semiconductor members wherein a second portion of the dielectric inner spacer is disposed directly on the top surface of the first portion of the substrate such that the second portion of the dielectric inner spacer is positioned below the top surface of the shallow trench isolation structure.  
Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, Examiner has carefully reviewed the priority document and concludes that the first disclosure of the invention of claim 15 is by way of the claims filed February 15, 2021.  That is to say, the support for claim 15 is by way of the claims submitted on February 15, 2021 and Examiner takes the position that the priority date for claims 15-20 is February 21, 2021.
Regarding claim 15, the prior art fails to disclose a method comprising: forming a fin over a substrate, wherein the fin includes a plurality of semiconductor layers disposed over a first region and a second region of the substrate; removing a portion of the fin in the second region of the substrate to form a trench therein; removing edge portions from at least one of semiconductor layer from the plurality of semiconductor layers in the first region of the substrate to form at least one modified semiconductor layer in the first region; forming a material layer directly on the at least one modified semiconductor layer and in the trench; forming a source/drain feature on the material layer disposed in the trench; and after forming the source/drain feature, converting the material layer to a dielectric material layer.  
Claims 16-20 depend directly or indirectly on claim 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893
===
1. A device comprising: an elongated semiconductor member disposed over a protruding portion of a substrate ; a gate dielectric wrapping around the elongated semiconductor member; a gate electrode wrapping around the gate dielectric disposed on the elongated semiconductor member; a source/drain feature interfacing with the elongated semiconductor member; and a dielectric inner spacer disposed between the source/drain feature and a portion of the gate electrode and between the source/drain feature and the substrate.  
3. The device of claim 1, further comprising: a dielectric layer extending from the substrate along a sidewall of the protruding portion of the substrate to the dielectric inner spacer and the source/drain feature.  
4. The device of claim 1, wherein the elongated semiconductor member includes a top surface facing away from the substrate and a bottom surface facing the substrate, and wherein a first portion of the dielectric inner spacer physically contacts the top surface of the elongated semiconductor member and a second portion of the dielectric inner spacer physically contacts the bottom surface of the elongated semiconductor member.  
5. The device of claim 1, wherein the elongated semiconductor member has a first thickness adjacent the source/drain feature and a second thickness positioned further away from the source/drain feature, the second thickness being different than the first thickness.  
6. The device of claim 5, wherein the gate dielectric wraps around a first portion of the elongated semiconductor member having the second thickness without wrapping around a second portion of the elongated semiconductor member having the first thickness.  
7. The device of claim 1, wherein the dielectric inner spacer is formed of an oxide material.  
8. A device comprising: a first plurality of elongated semiconductor members disposed over a first portion of a substrate; a second plurality of elongated semiconductor members disposed over a second portion of the substrate; a first gate dielectric layer wrapping around at least one elongated semiconductor member from the first plurality of elongated semiconductor members; a first gate electrode wrapping around the first gate dielectric disposed on the at least one elongated semiconductor member from the first plurality of elongated semiconductor members; a source/drain feature interfacing with the at least one elongated semiconductor member from the first plurality of elongated semiconductor members; and a dielectric inner spacer including a first portion extending from the at least one elongated semiconductor member from the first plurality of elongated semiconductor members to one of the elongated semiconductor member from the second plurality of elongated semiconductor members.  
9. The device of claim 8, wherein each elongated semiconductor member from the first plurality of elongated semiconductor members is spaced apart from each other, and wherein each elongated semiconductor member from the second plurality of elongated semiconductor members is spaced apart from each other.  
10. The device of claim 8, wherein the first plurality of elongated semiconductor members is formed of the same material, and wherein the second plurality of elongated semiconductor members is formed of the same material.  
11. The device of claim 8, further comprising: a second gate dielectric layer wrapping around at least one elongated semiconductor member from the second plurality of elongated semiconductor members; and a second gate electrode wrapping around the second gate dielectric disposed on the at least one elongated semiconductor member from the second plurality of elongated semiconductor members, and wherein a second portion of the dielectric inner spacer extends from the first gate electrode to the second gate electrode.  
12. The device of claim 8, wherein the first portion of the dielectric inner spacer further extends under the source/drain feature.  
13. The device of claim 8, wherein the source/drain feature further interfaces with at least one elongated semiconductor member from the second plurality of elongated semiconductor members.  
14. The device of claim 8, further comprising a shallow trench isolation structure disposed on the substrate, the shallow trench isolation structure having a top surface facing away from the substrate, wherein the first and second portions of the substrate extend through the shallow trench isolation structure, wherein a top surface of the first portion of the substrate is positioned below the top surface of the shallow trench isolation structure, the top surface of the first portion of the substrate facing towards the first plurality of elongated semiconductor members  wherein a second portion of the dielectric inner spacer is disposed directly on the top surface of the first portion of the substrate such that the second portion of the dielectric inner spacer is positioned below the top surface of the shallow trench isolation structure.  
15. A method comprising: forming a fin over a substrate, wherein the fin includes a plurality of semiconductor layers disposed over a first region and a second region of the substrate; removing a portion of the fin in the second region of the substrate to form a trench therein; removing edge portions from at least one of semiconductor layer from the plurality of semiconductor layers in the first region of the substrate to form at least one modified semiconductor layer in the first region; forming a material layer directly on the at least one modified semiconductor layer and in the trench; forming a source/drain feature on the material layer disposed in the trench; and after forming the source/drain feature, converting the material layer to a dielectric material layer.  
16. The method of claim 15, wherein the converting of the material layer to the dielectric material layer includes: removing the material layer from the at least one modified semiconductor layer and the trench; and forming the dielectric material layer directly on the at least one modified semiconductor layer and in the trench.  
17. The method of claim 15(?), wherein the converting of the material layer to the dielectric material layer includes performing an oxidation process on the material layer to thereby form the dielectric material layer.  
18. The method of claim 15, further comprising: after the converting of the material layer to the dielectric material layer, forming a gate dielectric layer on the at least one modified semiconductor layer; and forming a gate electrode layer on the gate dielectric layer.  
19. The method of claim 15, further comprising removing at least one semiconductor layer from the plurality of semiconductor layers in the first region of the substrate after the after the converting of the material layer to the dielectric material layer.  
20. The method of claim 15, wherein the material layer includes an element selected from the group consisting of Si, Ge and C.  
21. The device of claim 1, further comprising another elongated semiconductor member disposed over the protruding portion of the substrate, the elongated semiconductor member disposed on a first side of the source/drain feature and the another elongated semiconductor member disposed on a side of the source/drain feature, the second side of the source/drain feature being opposite the first side of the source drain feature, and wherein the dielectric inner spacer extends from the elongated semiconductor member to the another elongated semiconductor member.